Citation Nr: 1637526	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected psychiatric disorder described as posttraumatic stress disorder (PTSD) with major depressive disorder and psychotic features prior to March 25, 2014.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to March 25, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1983 to June 1986 and from January 1989 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2013.  This matter was originally on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to March 25, 2014, the Veteran's service-connected psychiatric disorder has been productive of total occupation and social impairment.

2.  A TDIU is a lesser benefit than a 100 percent rating for service-connected PTSD with major depressive disorder and psychotic features, and the claims for a TDIU and a higher rating for PTSD arose at essentially the same time and are essentially premised on the same evidence.  Service connection has not been established for any other disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, prior to March 25, 2014, the criteria for a 100-percent evaluation for service-connected psychiatric disorder have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The grant herein of a 100 percent rating for PTSD with major depressive disorder and psychotic features renders moot the appeal for a TDIU prior to March 25, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's October 2013 Remand, the agency of original jurisdiction (AOJ) obtained outstanding VA treatment records, scheduled the Veteran for a VA psychiatric examination to determine current severity of his PTSD, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Increased Rating

The Veteran seeks a 100-percent rating prior to March 25, 2014, for his service-connected psychiatric disorder described as PTSD with major depressive disorder and psychotic features.  A 100-percent rating has been assigned effective March 25, 2014.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

The Board further notes that, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), GAF scores are no longer used.  However, while 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094 -45,096 (Aug. 4, 2014).  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, only the version of 38 C.F.R. § 4.130 effective prior to August 4, 2014, applies and any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In April 2007, the Veteran was admitted to the hospital with history of cocaine dependence, PTSD, anxiety disorder, and depression.  The Veteran stated that he relapsed to cocaine use, was homeless and hungry and wanted to return to rehab.  The Veteran stated that he had been using "as much as I can get" of cocaine and had used all of his check this month and had not eaten for three days due to cocaine use.  The Veteran stated that he presented to VA earlier but he was not admitted or fed, so he went to the emergency room and told them he was suicidal so that he could be admitted.  The Veteran acknowledged that he smoked crack/cocaine weekly.

A Mental Health Attending Note authored by Dr. T indicates that he saw the Veteran in November 2004 and at that time he expressed concern that the Veteran was engaging in dissimulation with regard to his allegations of combat trauma and PTSD.  He noted that subsequent evaluation by the PTSD team found inconsistencies in the Veteran account including no record of the individuals he said that he had seen killed but the diagnosis was apparently conceded.  Dr. T noted that there was little concrete evidence that the Veteran had suffered PTSD symptoms in the prior two years, that he had not participated in treatment in any meaningful fashion, and that he had been a no show in the month prior for the addiction program after complaining about the length of time it took to gain admission.  Dr. T noted that the Veteran presented the day prior alleging suicidal ideation triggering automatic admission to the acute service.  Dr. T noted that the Veteran ate heartily and expressed no acute complaints suggesting that, in fact, treatment in a less restrictive setting might have been warranted.  The next morning, the Veteran was alert and oriented, in no acute distress, and denying suicidal ideation; he was not a danger to himself or others beyond his longstanding abuse of addicting substances.  

In May 2007, the Veteran was admitted with a complaint of left sided chest pain.  It was noted that he had a past history for long standing polysubstance abuse and he was admitted to a VA domiciliary for interlude while awaiting rehab admission.  He was released on a day pass for court dates and did not return; instead, he had been on a cocaine binge and using cocaine continuously for the prior couple of days.   It was noted that the Veteran was not going to be able to go back to the domiciliary or be admitted for rehab. 

In June 2007, the Veteran was admitted with report that he relapsed to cocaine use, was homeless and hungry, and wanted to return to rehab.  The Veteran reported that he was using "as much as I can get" of cocaine.  Mental status examination showed that the Veteran was groomed, cooperative, and polite.  He had no decrease in psychomotor activity and was without repetitive activities.  The Veteran had good eye contact, his mood was "fine," and his affect was responsive.  He was alert and oriented times three.  His memory and concentration were intact, and he exhibited average intellectual functioning based on general fund of knowledge, vocabulation, and complexity of thought.  The Veteran's thought process was coherent, logical, and organized, and he denied suicidal ideation, homicidal ideation, and visual hallucinations.  The Veteran had poor/fair insight into his diagnosis and reason for treatment; and his judgment was poor.  A GAF of 45 was assigned.  

A July 2007 VA psychology note reveals that the Veteran underwent a psychological assessment to assist with his substance abuse treatment.  The examiner directed that the test profiles should be interpreted with caution, as the tests indicated the Veteran's strong tendency to exaggerate his symptoms.  Based on the test results, the examiner identified the Veteran's profile as consistent with those who have difficulties with impulse control.  The examiner stated it was "likely" that the Veteran had difficulties with clear thinking, decision-making, communication, and self-expression that could be related to substance abuse.  Although the Veteran's responses during the testing indicated that he was not easily angered, the examiner noted his reported history of physically aggressive behavior and stated that this could be related to substance abuse or an inability to express anger in appropriate manner.

In September 2007, the Veteran underwent mental health assessment associated with his participation in rehabilitation and work programs.  Mental status examination shows that the Veteran was groomed with good hygiene.  His speech was normal and spontaneous, his behavior was cooperative, and his psychomotor activity was normal.  He was alert and oriented to person, place, time, and situation.  His mood was euthymic, and his affect was congruent with mood.  His thought process was logical and there was no indication of suicidal thoughts, homicidal thoughts, delusions, or hallucinations.  Attention, concentration, and memory were normal.  His insight and judgment were fair.  At that time, a mental capacity assessment noted average, psychiatric disability, if any, in remission or stabilized.  The Veteran was diagnosed as having cocaine dependence, PTSD, cannabis and alcohol use history; and a GAF of 50 was assigned.  The next day, however, the Veteran reported to the emergency department with complaints of increased depression with suicidal ideations for 24 hours.  The Veteran stated that he smoked crack cocaine 12 hours prior and felt suicidal and that he attempted to commit suicide by walking down I-35 with intent "to be hit by a car" but a friend stopped him and brought him to the hospital.  He was assessed by mental health professional who did not recommend inpatient admission.  He was discharged that same day.  

In October 2007, the Veteran reported to the emergency department with complaint of chest pain for two hours while smoking cocaine.  He stated that he was smoking a lot and drinking unknown alcohol to kill himself.  

In March 2008, the Veteran noted that he had needed to get his medication worked out, that he had been off Zoloft for a while, and that he had been more or less incarcerated.  The psychiatrist, Dr. T, noted that the record did not show any history of the Veteran taking Zoloft and that he did not hear a clear history of anxiety or depression.  Dr. T noted that the Veteran had PTSD conceded by VA but that he did not detect symptoms of PTSD at that time and that the Veteran did not report them.  Dr. T noted that the Veteran was alert, cooperative, and appropriate.  

The Veteran underwent VA examination in May 2008 at which time he indicated that he experienced auditory and visual hallucinations.  He stated that these voices include both good and bad advice.  The examiner opined that the Veteran very likely was not experiencing a psychotic condition rather he was making a literal interpretation of his conscious.  The Veteran reported that seeing violence in his neighborhood reminded him of Iraq and noted that he had nightmares of Iraq on a nightly basis and slept about 4 hours a night.  The Veteran reported paranoia, worry, and hypervigilance.  He indicated that he had attempted suicide on four to five occasions including jumping in front of cars and overdosing.  He indicated that he was not homicidal at that time.  

Mental status examination demonstrated that the Veteran seemed very nice in the interview.  The examiner noted that the Veteran's behavior and mood were dramatically difficult than when this examiner saw him in February 2007.  His thought processes were logical, coherent, and relevant.  He was well-dressed, well-groomed, and cooperative.  He exhibited excellent social skills.  He seemed very intelligent and his speech was well understood.  He was well-oriented to time, place, person and situation.  His affect was spontaneous, his reasoning was good, and his fund of general information was good.  He exhibited no psychomotor slowing or agitation and his sensorium was clear.  His verbal comprehension was good as was his concentration. The Veteran stated that he had difficulty memorizing his AA/NA principles and for that reason had some difficulty advancing in the program.  

The examiner opined that the Veteran's PTSD symptoms were exacerbated by his drug and alcohol problems as well as his antisocial tendency towards malingering and borderline personality disorder.  The examiner opined that the Veteran's PTSD symptoms were exaggerated and that he had dramatically improved since his last examination.  The Veteran was diagnosed as having mild PTSD and polysubstance dependence; a GAF of 60 was assigned.  

The examiner noted that the Veteran had been accused of robbery and domestic violence and was more or less incarcerated in a drug rehabilitation program.  The examiner noted that he agreed with Dr. T's March 2008 note in which he stated that the Veteran did not exhibit any PTSD symptoms.  The examiner noted that the Veteran was much improved since he was drug free because of his forced abstinence.  The examiner noted that the Veteran could revert back to a state of chaos and crime if he decided to go back to drugs.  The examiner noted that the Veteran indicated that he wanted to work and stated that he had had a job making a good salary but that he resorted to drugs and alcohol dependence and criminal acts.  The examiner opined that at that time he Veteran was fully competent to manage his funds but that given his poor judgment and personality disorder, he could exhibit a reckless style of spending in the future.

In June 2008, the Veteran reported that he worked on the janitorial staff at the VA hospital but relapsed on drugs and lost his job and that he participated in Day Resource Veterans Rehabilitation Program (DRVRP) but relapsed on drugs and was discharged from the program.  The Veteran stated that he had been clean since February 2008 and was interested in Compensated Work Therapy (CWT).  The Veteran stated that he did have a relationship with his family although it had been strained because of his drug addiction.  

In July 2008, the Veteran entered the VRP-CWT group.  He reported that he was doing fine and that he was enjoying the work.  The Veteran stated that he had been in communication with his family and that things were going well.  He stated that if he continued to stay clean, things would improve.  He expressed interest in working with TWE in the cemetery.  In September 2008, he transferred to the TWE Program.  The urinalysis was positive for cocaine, and he was informed that he was no longer eligible to transfer to the TWE.  Thus, on his first day of work, he was fired.      

In October 2008, the Veteran underwent Mental Health PTSD Assessment by a VA Staff Psychologist at which time it was noted that he presented as moderately depressed but was talkative, cooperative, informative, and appeared motivated to be present.  Early into the appointment the Veteran reported that his period of incarceration had been completed, that he remained on probation through March 2010, that he was required to report to court every Tuesday and to meet with his probation officer weekly, that he was about to complete court-mandated SOP classes that had met four times weekly for 14 weeks, and that he would be participating in SOP classes which were scheduled to meet twice-weekly for 10 weeks.  The Veteran reported trauma-related dreams four or five times weekly and finding it difficult to fall asleep at night, sleeping only one to two hours at a time and only four to five hours nightly.  The Veteran reported that daytime intrusive thoughts, depression, and anxiety decreased quality of concentration and increased level of irritability which caused intra- and interpersonal turmoil, marital and familial strife, social discomfort, occupational difficulties, avoidance of most people, hypervigilance in public places, exaggerated startle reaction, and emotional distance/detachment.  He denied suicidal and homicidal ideation.  He did report that he continued to hear voices; but the psychologist noted that he was inclined to view the Veteran's reports of hallucinations similarly to the May 2008 VA examiner's opinion that the Veteran very likely was not experiencing a psychotic condition rather he was making a literal interpretation of his conscious.  The Veteran was diagnosed as having PTSD, Major Depressive Disorder, alcohol abuse in in early full remission, and cocaine dependence in early full remission.  A GAF of 45 was assigned. 

In March 2009, the Veteran reported that he had relapsed in November 2008 after having progressed to TWE in September 2008.  He stated that he was placed in a "chemical dependency inmate program" and was incarcerated from November 2008 through March 10, 2009 after which time he transitioned to a half-way house setting.  The Veteran indicated that he last used crack cocaine in November 2007 and denied any other chemical or alcohol dependency.  The Veteran reported that he had a sponsor and attended daily NA support meetings.  The Veteran reported that he had used no illicit drugs until the age of 41 when he was introduced to crack and developed a "hard addiction."  Prior to that, he had earned a Bachelor's Degree in Business Administration, was married, working, and had a stable life in general.  The Veteran stated that he wanted to maintain his recovery this time and re-build his relationship with his grown children and grandchildren.  The Veteran stated that he was charged with burglary in 2006 and that his relapse in 2008 was a probation violation which resulted in his incarceration.  He reported that he would complete probation in 10 months.

The Veteran was re-enrolled in the VRP-CWT program in April 2009 at which time he was living in a halfway house, had a fiduciary that was in charge of his service-connected funds, and was working well in groups and in the workshop until he was discharged from VPR-CWT in June 2009 because his urinalysis came back negative; however, the results showed that it had been adulterated (he had diluted his urine with water).  

In July 2009, the Veteran presented requesting the availability of PTSD groups and was provided a list of groups.  At that time, the Veteran was alert and oriented times three.  He demonstrated good hygiene and was adequately groomed.  He maintained good eye contact, his speech was within normal limits, his behavior was cooperative, and his psychomotor activity was unremarkable.  The Veteran's mood was mildly euthymic with congruent affect, his thought process was logical and goal directed.  He denied suicidal or homicidal ideation and delusions.  No hallucinations were noted.

VA treatment records from September 2010 to January 2011 note that in August 2009, the Veteran was sent to prison for violating probation, urine tested positive for cocaine.  In September 2010, the Veteran reported depressed mood, nightmares, and disturbed sleep with being able to sleep five hours with interruptions.  In October 2010, he denied depressed mood and admitted to dreams and not nightmares with disturbed sleep.  In December 2010, the Veteran reported depressed mood, sleep difficulties, and not being able to be productive.  He was consistently oriented, his self-care was noted to be fair, his speech was normal, his mood was stable, his affect was appropriate, there were no suicidal or homicidal plans, and his insight and judgement were fair.  

In July 2011, it was noted that the Veteran's probation had been extended until May 2012 and he was placed in SAF-P for four months and released the week before.  Mental status examination indicated that the Veteran was alert and oriented times three, well groomed, and casually dressed.  He had no psychomotor agitation/ retardation, had no abnormal movements/tics/mannerisms, and made good eye contact.  His speech was normal, his mood was euthymic, and his affect was full.  The Veteran's thought process was logical and goal-oriented, there were no paranoid ideations, no bizarre delusions, no suicidal or homicidal ideation, and no hallucinations.  His judgment and insight were noted to be fair.

In August 2013, the Veteran reported that he was staying at a friend's house since July 2013.  He reported that he had been in prison from December 2011 until July 2013 and that he was on parole until May 2014.  The Veteran reported that he was working and that his last cocaine use was in December 2011.  Mental Status Examination indicated that the Veteran was alert and oriented times three, well groomed, and casually dressed.  He had no psychomotor agitation/ retardation, had no abnormal movements/tics/mannerisms, and made good eye contact.  His speech was normal, his mood was euthymic, and his affect was full.  The Veteran's thought process was logical and goal-oriented, there were no paranoid ideations, no bizarre delusions, no suicidal or homicidal ideation, and no hallucinations.  His judgment and insight were noted to be fair.

GAFs assigned between September 2010 and August 2013 were 50.  In September 2013 and October 2013, GAFs of 55 were assigned although mental status examination remained unchanged from August 2013.    

In November 2013, the Veteran reported that he was not doing well and having nightmares two to three times a week and sleeping about four to five hours a night.  The Veteran was on CWP and working from 7:30 a.m. to 4:00 p.m. and was able to focus/concentrate well.  Due to an altercation with the TR general manager, the Veteran left TR housing and had been living with a female friend for about one and one-half months.  Interests outside work included bowling and babysitting his three grandchildren.  His energy was good but sluggish on some days.  He denied racing thoughts.  His appetite was good.  He reported cravings of alcohol and cocaine.  On mental status examination, the Veteran was alert and oriented times four with attention and concentration grossly intact.  He was well groomed, made good eye contact, and was calm and cooperative.  He was able to engage and be engaged.  He had no psychomotor agitation/retardation, no abnormal involuntary movements, and no tremor.  His speech was normal and spontaneous, his affect was reactive and appropriate, and his thought process was organized and logical.  There was no flight of ideas or loosening of associations.  There were no hallucinations, and the Veteran denied suicidal and homicidal ideation.  Insight and judgment were fair.

After considering all of the objective medical evidence of record, and with resolution of reasonable doubt in the Veteran's favor, it is the judgment of the Board that the schedular criteria for a 100 percent rating are approximated, as his service-connected psychiatric disorders have effectively resulted in total occupational and social impairment prior to March 25, 2014.  See 38 C.F.R. § 4.21 (2015) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

The Board finds that the medical evidence shows the Veteran has for the most part been unemployable due to his service-connected psychiatric disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2015).  The April 2006 VA examiner commented that the Veteran's substance abuse was a way of self-medicating for his severe PTSD symptoms.    

The Board acknowledges that VA examiners have indicated that the Veteran was engaging in dissimulation with regard to his allegations PTSD, that his tests profiles should be interpreted with caution as the tests indicated a strong tendency to exaggerate his symptoms, and that on occasion, there was little evidence of PTSD symptoms.  In addition, the Board is aware of the Veteran's apparently false report of suicidal ideation on at least one occasion in order to gain inpatient admittance to VA facilities in order to secure food and shelter.  In September 2007, the Veteran reported to the emergency department with complaints of increased depression with suicidal ideations for 24 hours.  The Veteran stated that he smoked crack cocaine 12 hours prior and felt suicidal and that he attempted to commit suicide by walking down I-35 with intent "to be hit by a car" but a friend stopped him and brought him to the hospital.  He was assessed by mental health professional who did not recommend inpatient admission, and he was discharged that same day - a clear indication that the psychiatric professionals did not find his reports of suicidal attempt credible.  In October 2007, after the Veteran reported that he was smoking a lot and drinking unknown alcohol to kill himself, the consensus was that the Veteran was not a significant risk to harm himself.  The resident physician noted that although self destructive behavior based on clinical findings could not be predicted, the treatment team's consensus was that the Veteran was appropriate for (transition to) a less restrictive level of care.    

In addition, the Board acknowledges that VA examiners and medical providers considered the Veteran less than totally disabled, assigning GAF scores between 45 and 60.  In fact, in September 2007, a mental capacity assessment noted average, psychiatric disability, if any, in remission or stabilized.  In March 2008, Dr. T noted that he did not detect symptoms of PTSD at that time and that the Veteran did not report them.  The May 2008 VA examiner noted that the Veteran's reports of auditory and visual hallucinations were literal interpretations of his conscience.  Although the Veteran reported that he had attempted suicide on four to five occasions including jumping in front of cars and overdosing, the examiner opined that the Veteran's PTSD symptoms were exaggerated, that the Veteran had dramatically improved since his last examination, and that he agreed with Dr. T's March 2008 note in which he stated that the Veteran did not exhibit any PTSD symptoms.    

Finally, the Board recognizes that the majority of the Veteran's symptoms as well as his inability to work at times have been attributed to substance abuse-related issues, in particular the Veteran's use of crack cocaine.  The April 2006 VA examiner opined that it was "as least as likely as not" that much of the Veteran's ongoing drug and alcohol abuse was secondary to his significant and chronic PTSD.  The examiner commented that the Veteran's substance abuse was a way of self-medicating for his severe PTSD symptoms.  Thus, because the Veteran's substance abuse has been attributed to service-connect psychiatric disorder, the symptoms and his inability to work due to substance abuse is deemed to be part and parcel of his service-connected psychiatric disability.  In this case, the record indicates that the Veteran's substance abuse in combination with his psychiatric disorders render him totally disabled.  

In April 2007, the Veteran reported smoking crack cocaine weekly.  In May 2007, the Veteran left the VA domiciliary and went on a cocaine binge using cocaine continuously for a couple of days.  In June 2007, the Veteran reported that he was using "as much as I can get" of cocaine.  In July 2007, the VA psychiatric provider stated that it was "likely" that the Veteran had difficulties with clear thinking, decision-making, communication, and self-expression that could be related to substance abuse and his reported history of physically aggressive behavior could be related to substance abuse.  The May 2008 VA examiner noted that although the Veteran was much improved since he was drug free because of his forced abstinence, he could revert back to a state of chaos and crime if he decided to go back to drugs.    

In March 2009, the Veteran reported that he had relapsed in November 2008 after having progressed to TWE in September 2008.  He stated that he was placed in a "chemical dependency inmate program" and was incarcerated from November 2008 through March 10, 2009 after which time he transitioned to a half-way house setting.  In April 2009, the Veteran re-enrolled in the VRP-CWT program at which time he was living in a halfway house, had a fiduciary that was in charge of his service-connected funds, and was working well in groups and in the workshop until he was discharged from VPR-CWT in June 2009 because his urinalysis showed that it had been adulterated.  In August 2010, the Veteran was sent to prison for violating probation - his urine tested positive for cocaine.  In December 2010, the Veteran reported depressed mood, sleep difficulties, and not being able to be productive.  In July 2011, it was noted that the Veteran's probation had been extended until May 2012 and that he had been placed in Substance Abuse Felony Punishment facility (SAF-P) for four months and recently released.  In August 2013, the Veteran reported that he had been in prison from December 2011 until July 2013 and that he was on parole until May 2014.  

Thus, the Board finds that during the appeal period, the Veteran was in persistent danger of hurting himself.  As Dr. T noted in April 2007, the Veteran was not a danger to himself or others beyond his longstanding abuse of addicting substances.  

Further, the Veteran's psychiatric symptomatology has included nightmares; sleep impairment; paranoia; worry; hypervigilance; anxiety; depression; suicidal ideation; difficulties with clear thinking, decision-making, communication, and self-expression; physically aggressive behavior; and alleged auditory and visual hallucinations.  Such findings are not inconsistent with severe to total impairment.  Such symptomatology, in combination with the Veteran's substance abuse, for all intents and purposes, precluded him from gainful employment.  

From the objective and competent medical evidence of record, it is not unreasonable to conclude that the Veteran's service-connected psychiatric disorder which include crack cocaine dependence essentially rendered him incapable of gainful employment and rendered him totally disabled due to its chronic and severe symptoms prior to March 25, 2014.  (The Board will leave the starting date for an AOJ determination.  If the Veteran disagrees with the date set, that would be a separate appealable issue.)

As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2015).  

TDIU

Entitlement to a TDIU and entitlement to a 100-percent rating for PTSD prior to March 25, 2014,  have been recognized as essentially arising at the same time and involving the same evidence.  Hence, the grant of a 100-percent rating for PTSD prior to March 25, 2014, renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100% schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  As the Veteran is not be entitled to a TDIU at the same time he is in receipt of a 100 percent rating based on the same disability, the appeal as to entitlement to a TDIU is dismissed.


ORDER

Entitlement to a 100-percent evaluation for service-connected psychiatric disorder prior to March 25, 2014, is granted subject to the law and regulations governing the payment of monetary benefits.

The appeal with respect to entitlement to a TDIU prior to March 25, 2014, is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


